DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 8/27/2021.
Claim 37 is amended.
Claims 2, 13, 23-24, 26, 28-34, and 36 are cancelled.
Claims 1, 3-12, 14-22, 25, 27, 35, and 37 are pending. Claims 12, 14-22, 25, 27, and 35 have been withdrawn.

Response to Arguments
Applicant's arguments filed 8/27/2021 with respect to Perez and Morimoto and have been fully considered but they are not persuasive.
The Applicant argues that the subject matter of Perez, Morimoto, and Beyer has been publicly disclosed by the inventors prior to the disclosure of these references and therefore does not apply as prior art under 35 USC 102(b)(2)(B) (p. 11). The Applicant compares the core-shell nozzle of Perez to the prior disclosures of Zhang I and II (see p. 14-17), the programmable control processor of Beyer to the computer-controlled system of Zhang I and II (see p. 18-21), and the spaced inner nozzle outlet and outer nozzle outlet of Morimoto to the spaced nozzle of Zhang I (see p. 22). 
Regarding Applicant’s arguments with respect to Perez, the Examiner has noted the Applicant’s arguments, but do not find them persuasive. Specifically, the Examiner contends that while the intervening reference of Perez and the prior public disclosures of Zhang I and Zhang II disclose the genus of “a coaxial nozzle,” Perez discloses a species of the coaxial nozzle where the outlet of the inner nozzle 4 is not spaced from the outer nozzle 5. Perez does not disclose the same “subject matter” as Zhang I and Zhang II because Zhang I and Zhang II discloses a different species of the coaxial nozzle, where the outlet of the inner tube is spaced from the outlet of the outer tube. Therefore, under 35 USC 102(b)(2)(B), the Applicant’s prior public disclosure in Zhang I and Zhang II would only shield the subject matter of “a coaxial nozzle wherein the outlet of the inner nozzle is spaced from the outlet of the outer nozzle.” 

    PNG
    media_image1.png
    214
    494
    media_image1.png
    Greyscale

Perez

    PNG
    media_image2.png
    195
    346
    media_image2.png
    Greyscale

Zhang I

	Regarding Applicant’s argument with respect to Morimoto, the Examiner finds Applicant’s argument that Morimoto’s “outlet of an inner nozzle spaced from an outlet of an outer nozzle” to be substantially the same as Zhang I’s showing that the outlet of the inner nozzle is spaced from the outlet of the outer nozzle. However, the Examiner disagrees with the Applicant’s characterization that the inner nozzle (in gray) extends beyond the outer nozzle (in green) in a distal direction such the inner nozzle [extends] beyond a distal direction beyond the outer nozzle. As illustrated below, the inner nozzle (described as an “inner tube”) is yellow, and does not extend beyond the outer nozzle (described as an “outer tube”) in the distal direction. 

    PNG
    media_image3.png
    324
    708
    media_image3.png
    Greyscale

Annotated Figs. 1a-b of Zhang I (image pulled from online).
	Lastly, in order to advance prosecution, the Examiner has added a rejection in view of Essien (US 2014/0035975) which discloses an axial nozzle which was effectively filed before Applicant’s prior public disclosure date of 11/13/2012. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for maintaining the at least one biomaterial within the nozzle assembly at a desired temperature in claim 4-6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, the corresponding structure of “means for maintaining the at least one biomaterial within the nozzle assembly at a desired temperature” are (a) a circumferential heating chamber that surrounds the outer surface of the pipette portion such as a heating band that has one or more internal resistors (see Paragraph 115); and (b) a cooling system comprising a circumferential chamber to surround a portion of the outer surface of the pipette portion having at least one fluid inlet and at least one fluid outlet and configured to permit flow of a coolant (see Paragraph 116). It is noted that these structural aspects are described in further dependent claims 7 and 9.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (“Utilizing Core-Shell Fibrous Collagen-Alginate Hydrogel Cell Delivery System for Bone Tissue Engineering”) in view of Kang (US 2012/0089238). 
Regarding claim 1, Perez discloses a stem cell delivery system for bone tissue engineering three-dimensional matrices (abstract; equivalent to a bioprinter for dispensing at least one biomaterial) comprising a newly designed core-shell nozzle (abstract; equivalent to a nozzle assembly of a first printer head), the nozzle being a dual concentric nozzle (Page 104, Column 1, Paragraph 4; Fig. 1A) comprising 
Therefore, Perez discloses:
an outer nozzle (5) having a proximal end (interpreted as the top of outer nozzle), a distal end (interpreted as the bottom of the outer nozzle) an outer surface (interpreted as the outside of the outer nozzle), an inner surface (interpreted as the inside of the outer nozzle) defining a central bore (interpreted as the inner volume of the outer nozzle) and an inner diameter (the outer nozzle is cylindrical, so it has an inner diameter), the outer surface defining an inlet (interpreted as the location the alginate solution is fed) in communication with the central bore (see Fig. 1a) and an outlet (interpreted as the bottom surface of the outer nozzle) in communication with the central bore (see Fig. 1a), the outlet having a diameter (the outlet is cylindrical, so it has a diameter);
an inner nozzle (4) having a proximal end (interpreted as the top of inner nozzle), a distal end (interpreted as the bottom of the inner nozzle) an outer surface (interpreted as the outside of the outer nozzle), the outer surface defining an outer diameter of the inner nozzle (the inner nozzle is cylindrical, so it has a an outer diameter) an inner surface (interpreted as the inside of the inner nozzle) defining a central bore (interpreted as the inner volume of the inner nozzle), the inner surface of the proximal end defining an inlet (interpreted as the location the collagen solution is fed), the inner surface of the distal end defining an outlet( interpreted as the bottom surface of the inner nozzle), the inner nozzle is partially received within the central bore of the outer nozzle such that the outer nozzle and the inner nozzle have a common longitudinal axis that is in substantial alignment with the longitudinal axis of the nozzle assembly (see Fig. 1a) , the outer diameter of the inner nozzle being less than the diameter of the outlet of the outer 
Regarding the claim limitation “wherein the inlet of the outer nozzle is configured to receive at least one biomaterial and deliver the at least one biomaterial to the receiving space, and wherein the outlet of the outer nozzle is configured to dispense the at least one biomaterial from within the receiving space as a tubular structure, and wherein the inlet of the inner nozzle is configured to receive at least one biomaterial and deliver the at least one biomaterial to the central bore of the inner nozzle, and wherein the outlet of the inner nozzle is configured to dispense at least one biomaterial from within the central bore of the inner nozzle as a cylindrical structure” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). However, because the core-shell nozzle of Perez is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, Perez teaches forming a core-shell structured collagen-alginate fiber, and therefore collagen solution must travel through the inlet of the inner nozzle to the central bore of the inner nozzle, and the collagen solution must travel through the receiving space to the outlet of the outer nozzle. Furthermore, the formed shell and core (see Fig. 2) must result from the alginate being dispensed as a tubular structure, and the collagen being dispensed as a cylindrical structure. 

    PNG
    media_image4.png
    435
    582
    media_image4.png
    Greyscale


Please note that the Perez has a public availability date of 9/21/2013, which is the date that the article was published online (see Pubmed.gov). Furthermore, Perez discloses that the fiber structure is deposited from the nozzle into a calcium chloride solution bath (Page 105, see description of Fig. 1) and then molding the fiber structure into any determined shape in order to tune the tissue-defect geometry (Page 105, see description of Fig. 1). 
However, Perez is silent as to a processor configured to determine a desired tool path; a support assembly; at least one printer head coupled to the processor; an arm assembly having a proximal portion and a distal portion, the proximal portion of the arm assembly being operatively coupled to the support assembly such that the arm assembly is selectively movable relative to at least a first axis; and wherein the processor is configured to selectively adjust the positioning of the arm assembly of each printer head relative to at least the first axis in accordance with the desired tool path. 


    PNG
    media_image5.png
    533
    894
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the 3-axis positioning controller and 3-axis stage movement system as in Kang to the delivery system of Perez in order to deposit contents of the syringe selectively in a predetermined pattern (Kang; para. 20) in order to form a composite three-dimensional structure (Kang; 
Regarding the claim limitations “wherein the nozzle assembly is configured to receive and dispense the at least one biomaterial as the arm assembly is selectively moved relative to the first axis” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). However, because the printing system of modified Perez is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, modified Perez teaches that the nozzle and print head are capable of moving along the z-axis using a processor, and the nozzle assembly is capable of depositing a core-shell biomaterial.
Regarding claim 10, modified Perez discloses the Aerotech Inc. PRO 165LM carrier to drive X and Y axis movement of the cartridge system and the Aerotech Inc. PRO115 carrier to drive Z axis movement to the cartridge system (para. 102). Therefore, the arm assembly and the printer head are capable of moving along the z-axis, which is relative to the x and y axes.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (“Utilizing Core-Shell Fibrous Collagen-Alginate Hydrogel Cell Delivery System for Bone Tissue Engineering”) in view of Kang (US 2012/0089238) as applied to claim 1 above, and further in view of Gardiner et al. (US 2016/0001461).
Regarding claim 3, modified Perez discloses the bioprinter as discussed above with respect to claim 1.
However, modified Perez is silent as to the distal portion of the arm assembly of each printer head is selectively rotatable to the proximal portion of the arm assembly. 
Gardiner teaches a method for casting building materials to form a construction element (abstract) using apparatus (1; Fig. 1A-1D) to fabricate a formwork (2) comprising a material deposition head (7), rotatably connected to an end of the arm (5) around at least two axes (Paragraph 36). Gardiner 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the bioprinting system of modified Perez to include a plurality of arm sections as in Gardiner to obtain predictable results of rotatably connecting a material deposition head to the arm sections with the benefit of allowing the deposition head to be moved freely within the build volume and deposit material precisely (Gardiner; Paragraph 47). Furthermore, said skilled artisan would appreciate that adding more degrees of freedom in the movement of the custom fluidic stage would lead of a more flexible apparatus.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (“Utilizing Core-Shell Fibrous Collagen-Alginate Hydrogel Cell Delivery System for Bone Tissue Engineering”) in view of Kang (US 2012/0089238) and Gardiner et al. (US 2016/0001461) as applied to claims 1 and 3 above, and further in view of Warren et al. (US 2004/0253365).
Regarding claims 4-8, modified Perez discloses the bioprinter as discussed above with respect to claims 1 and 3. 
However modified Perez does not explicitly teach means for maintaining the at least one biomaterial within the nozzle assembly at a desired temperature until the at least one biomaterial is dispensed from the nozzle assembly. 
Warren discloses an apparatus for depositing materials on a substrate (abstract) the apparatus allowing for the printing of biocompatible scaffolds, cells, growth factors, therapeutics, enzymes, and extracellular matrix proteins (Paragraph 14; equivalent to bioprinter for dispensing at least one biomaterial), the apparatus comprising a temperature controller (400) that enables a user to heat or cool materials dispensed through the tool or elements within the tool itself (Paragraph 60), wherein the heating and cooling elements may be provided inside the material delivery device or in contact with or in close proximity to the walls of the material deliver device, and any suitable heating or cooling media may be used (Paragraph 216) such that it gives a user the ability to allow the tool heat to be maintained at a constant temperature (Paragraph 218), wherein the syringe is jacketed with aluminum to provide the maximum amount of heat transfer (Paragraph 279)
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (“Utilizing Core-Shell Fibrous Collagen-Alginate Hydrogel Cell Delivery System for Bone Tissue Engineering”) in view of Kang (US 2012/0089238), Gardiner et al. (US 2016/0001461), and Warren et al. (US 2004/0253365) as applied to claim 8 above, and further in view of Sun et al. (US 2011/0136162). 
Regarding claim 9, modified Perez discloses the bioprinter as discussed above with respect to claim 8, comprising the temperature controller that enables a user to heat or cool materials (Warren; Paragraph 60) being any suitable device (Paragraph 216). Additionally, modified Perez discloses that the temperature controller includes a fluid bath system (Warren; Fig. 10A-C) such that a cooling or heating fluid may be pumped via a fluid pump (405) from a temperature controlled reservoir (410) through the void space (411) surrounding the deliver tube sand other dispensing fibers in the tool bundle (415) in order to create a fluid loop inside the bundle (Warren; Paragraph 214).
However, modified Perez does not explicitly teach the cooling system comprising a circumferential chamber configured to surround at least a portion of the outer surface of the outer nozzle, wherein the circumferential chamber has at least one fluid inlet and at least one fluid outlet axially spaced from each other, and wherein the at least one fluid inlet and the at least one fluid outlet are configured to permit axial flow of the at least one coolant material within the circumferential chamber to thereby cool at least a portion of the outer surface of the outer nozzle.
Sun teaches a microfluidic systems (abstract) comprising a temperature controlled basement membrane matrix printing system (Fig. 9-10; Paragraph 36-37). Fig. 9 shows a dispensing syringe (1) surrounded by a cooling chamber (3) wherein a temperature control system (2) is used flow cold air into a cold air input, and flow warmed air out of a warmed air exhaust (see Fig. 9). 
It would have been obvious to one of ordinary skill in the art to have modified the temperature controller of modified Perez to be surrounded by a cooling chamber as in Sun in order to provide the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (“Utilizing Core-Shell Fibrous Collagen-Alginate Hydrogel Cell Delivery System for Bone Tissue Engineering”) in view of Kang (US 2012/0089238) and Warren (US 2004/0253365).
Regarding claim 11, Perez discloses a stem cell delivery system for bone tissue engineering three-dimensional matrices (abstract; equivalent to a bioprinter for dispensing at least one biomaterial) comprising a newly designed core-shell nozzle (abstract; equivalent to a nozzle assembly of a first printer head), the nozzle being a dual concentric nozzle (Page 104, Column 1, Paragraph 4; Fig. 1A) comprising an outer needle (5; equivalent to an outer nozzle) and an inner needle (4; equivalent to an inner nozzle), wherein a solution of sodium alginate in water is fed to the outer syringe (Page 104, Column 1, Paragraph 4), and a collagen solution is loaded in the inner syringe (Page 104; Column 1, Paragraph 4; equivalent to the nozzle assembly configured to receive and dispense at least one biomaterial) in order to form a core-shell structured collagen-alginate fiber (Page 104; Column 2, Paragraph 1; see Fig. 2; equivalent to the outer nozzle configured to dispense a biomaterial as a tubular structure and the inner nozzle is configured to dispense a biomaterial as a cylindrical structure) (also see description of Fig. 1 on Page 105), the core-shell fibrous injection is used to form fibrous scaffolds and can be easily molded into any determined shape (see Fig. 1c; Page 107, Paragraph 1).
Therefore, Perez discloses:
an outer nozzle (5) having a proximal end (interpreted as the top of outer nozzle), a distal end (interpreted as the bottom of the outer nozzle) an outer surface (interpreted as the outside of the outer nozzle), an inner surface (interpreted as the inside of the outer nozzle) defining a central bore (interpreted 
an inner nozzle (4) having a proximal end (interpreted as the top of inner nozzle), a distal end (interpreted as the bottom of the inner nozzle) an outer surface (interpreted as the outside of the outer nozzle), the outer surface defining an outer diameter of the inner nozzle (the inner nozzle is cylindrical, so it has a an outer diameter) an inner surface (interpreted as the inside of the inner nozzle) defining a central bore (interpreted as the inner volume of the inner nozzle), the inner surface of the proximal end defining an inlet (interpreted as the location the collagen solution is fed), the inner surface of the distal end defining an outlet( interpreted as the bottom surface of the inner nozzle), the inner nozzle is partially received within the central bore of the outer nozzle such that the outer nozzle and the inner nozzle have a common longitudinal axis that is in substantial alignment with the longitudinal axis of the nozzle assembly (see Fig. 1a) , the outer diameter of the inner nozzle being less than the diameter of the outlet of the outer nozzle (see Fig. 1a) to thereby define a receiving space (see Fig. 1a; interpreted as the volume of space in the outer nozzle between the inner nozzle and the outer nozzle).
Regarding the claim limitation “wherein the inlet of the outer nozzle is configured to receive at least one biomaterial and deliver the at least one biomaterial to the receiving space, and wherein the outlet of the outer nozzle is configured to dispense the at least one biomaterial from within the receiving space as a tubular structure, and wherein the inlet of the inner nozzle is configured to receive at least one biomaterial and deliver the at least one biomaterial to the central bore of the inner nozzle, and wherein the outlet of the inner nozzle is configured to dispense at least one biomaterial from within the central bore of the inner nozzle as a cylindrical structure” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). However, because the 
Please note that the Perez has a public availability date of 9/21/2013, which is the date that the article was published online (see Pubmed.gov). Furthermore, Perez discloses that the fiber structure is deposited from the nozzle into a calcium chloride solution bath (Page 105, see description of Fig. 1), and then molding the fiber structure into any determined shape in order to tune the tissue-defect geometry (Page 105, see description of Fig. 1). 
However, Perez is silent as to a processor configured to determine a desired tool path; a support assembly; at least one printer head coupled to the processor; an arm assembly having a proximal portion and a distal portion, the proximal portion of the arm assembly being operatively coupled to the support assembly such that the arm assembly is selectively movable relative to at least a first axis; the nozzle assembly is configured to receive and dispense the at least one biomaterial as the arm assembly is selectively moved relative to the first axis, and wherein the processor is configured to selectively adjust the positioning of the arm assembly of each printer head relative to at least the first axis in accordance with the desired tool path.
Kang teaches an apparatus for making an organ or tissue (abstract) in the form of a printing system (para. 7; i.e. a bioprinter) comprising a 3-axis positioning controller (34) configured for adjusting in three dimensions in a predetermined pattern the position of the support stage in relation to at least a pair of syringes (para. 19; equivalent to determining a desired tool path and operatively coupled to the processor), a 3-axis stage movement system (33) including a support assembly (see annotated Fig. 2), and an arm assembly having a distal portion and a proximal portion (see annotated Fig. 2), the arm assembly uses an Aerotech Inc. PRO 165LM carrier to drive X and Y axis movement of the cartridge system and an Aerotech Inc. PRO115 carrier to drive Z axis movement to the cartridge system (para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the 3-axis positioning controller and 3-axis stage movement system as in Kang to the delivery system of Perez in order to deposit contents of the syringe selectively in a predetermined pattern (Kang; para. 20) in order to form a composite three-dimensional structure (Kang; Para. 27) with the benefit of precise dispensing of the materials (Kang; Para. 50). Furthermore, one of ordinary skill in the art would appreciate this modification is beneficial because it eliminates the need for a subsequent step of molding the fiber into a certain shape. 
Regarding the claim limitations “wherein the nozzle assembly is configured to receive and dispense the at least one biomaterial as the arm assembly is selectively moved relative to the first axis” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). However, because the printing system of modified Perez is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, modified Perez teaches that the nozzle and print head are capable of moving along the z-axis using a processor, and the nozzle assembly is capable of depositing a core-shell biomaterial.
Moreover, Perez is silent as to a scanner configured to scan the tissue defect and generate an output indicative of the location of the tissue defect.
Warren discloses an apparatus for depositing materials on a substrate (abstract) the apparatus allowing for the printing of biocompatible scaffolds, cells, growth factors, therapeutics, enzymes, and extracellular matrix proteins in vivo (Paragraph 14; equivalent to bioprinter for dispensing at least one biomaterial into a human body), the apparatus comprising a CT scanner that uses a computer to combine X-ray or laser images into cross-sectional views of an internal organ to identify abnormal structures and help guide the placement of the instruments and treatments (Paragraph 120) and a controller (see Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3D printer of modified Perez with the CT scanner of Warren to the modified apparatus in order to use X-ray or laser images into cross-sectional views of an internal organ to identify abnormal structures and help guide the placement of the instruments and treatments (Warren; Paragraph 120). Furthermore, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04(III)).

Claims 1 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Essien et al. (US 2014/0035975) in view of Kang (US 2012/0089238).
Regarding claim 1, Essien discloses an apparatus for controlling direct printing (abstract) for use in tissue engineering applications (para. 65; equivalent to a bioprinter dispensing at least one biomaterial) comprising:
a process controller (9; Fig. 1; equivalent to a process controller) wherein a 3D object is sliced into horizontal planes and information in each slice is uploaded to the computerized motion control system so that the object can be fabricate (para. 63; equivalent to configured to determine a desired tool path);
a microfluidic jetting device (Fig. 1; para. 24; equivalent to at least one printer head) operatively coupled to the process controller (see Fig. 1) and comprising:
flow cell (14; equivalent to a nozzle assembly) configured to receive liquids from sources (1, 2; interpreted as configured to receiving at least one biomaterial) and jets out a continuous stream of material (4; para. 37; equivalent to dispensing the at least one biomaterial); 
the nozzle assembly has a longitudinal axis (see annotated Fig. 1) and comprises:
an outer nozzle (see annotated Fig. 1) configured to receive and dispense a first liquid source (2); and an inner nozzle (see annotated Fig. 1) configured to receive and 
	Therefore, Essien discloses the following (see annotated Fig. 1):
an outer nozzle having a proximal end, a distal end, an outer surface, and an inner surface, the inner surface defining a central bore and an inner diameter of the outer nozzle, the outer surface of the outer nozzle defining an inlet positioned in communication with the central bore of the outer nozzle, wherein the inner surface of the distal end of the outer nozzle defines an outlet of the outer nozzle in communication with the central bore of the outer nozzle, the outlet of the outer nozzle having a diameter;
an inner nozzle having a proximal end, a distal end, an outer surface, and an inner surface, the outer surface of the inner nozzle defining an outer diameter of the inner nozzle, the inner surface of the inner nozzle defining a central bore, the inner surface of the proximal end of the inner nozzle defining an inlet of the inner nozzle, the inner surface of the distal end of the inner nozzle defining an outlet of the inner nozzle, wherein the inner nozzle is at least partially received within the central bore of the outer nozzle such that the outer nozzle and the inner nozzle have a common longitudinal axis that is in substantial alignment with the longitudinal axis of the nozzle assembly, the outer diameter of the inner nozzle being less than the diameter of the outlet o the outer nozzle to thereby define a receiving space between the outer surface of the inner nozzle and the inner surface of the outer nozzle; and
wherein the inlet of the outer nozzle is configured to receive at least one biomaterial and deliver the at least one material to the receiving space, and wherein the outlet of the outer nozzle is configured to dispense the at least one biomaterial from within the receiving space as a tubular structure, and 
wherein the inlet of the inner nozzle is configured to receive at least one biomaterial and deliver the at least one biomaterial to the central bore of the inner nozzle, and wherein the outlet 
However, Essien is silent as to a support assembly; an arm assembly having a proximal portion and a distal portion, the proximal portion of the arm assembly being operatively coupled to the support assembly such that the arm assembly is selectively movable relative to at least a first axis; the nozzle assembly coupled to the distal portion of the arm assembly; and wherein the processor is configured to selectively adjust the positioning of the arm assembly of each printer head relative to at least the first axis in accordance with the desired tool path. The Examiner notes that while Essien discloses 3D printing filaments for medical applications (paras. 62-65), Essien does not detail physical structures for holding the flow cell and steps for moving the flow cell to create a 3D printed structure. 


    PNG
    media_image6.png
    711
    885
    media_image6.png
    Greyscale



    PNG
    media_image5.png
    533
    894
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the 3-axis positioning controller and 3-axis stage movement system as in Kang to the apparatus of Essien in order to deposit contents of the syringe selectively in a 
Regarding the claim limitations “wherein the nozzle assembly is configured to receive and dispense the at least one biomaterial as the arm assembly is selectively moved relative to the first axis” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). However, because the printing system of modified Perez is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, modified Perez teaches that the nozzle and print head are capable of moving along the z-axis using a processor, and the nozzle assembly is capable of depositing a core-shell biomaterial.
Regarding claim 37, modified Essien discloses the nozzle assembly is configured to dispense the at least one biomaterial in a downward direction (see Fig. 1; interpreted as a distal direction) away from the arm assembly (see Fig. 2 of Kang), and wherein the outlet of the inner nozzle is spaced from the outlet of the outer nozzle in the downward direction (see Fig. 1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712